ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant insists that we erred in not sustaining his contentions appearing in bills of exception 2, 3, 4, 6, 7 and 8. We have again reviewed the matters referred to. Cases without number settle the rule that qualifications appearing upon bills of exception, to which no objection was made and approved, — must be accepted as correct and as part of the bill by this court when the matter comes bef ore us upon an appeal. Each of the bills of exception mentioned is qualified by the learned trial judge at length, and no objection was made there*386to in the court below. As qualified, none of said bills manifest error.
The motion for rehearing will be overruled.

Overruled..